PER CURIAM.
We affirm appellant’s convictions and find no abuse of discretion by the trial court in denying appellant’s motion to withdraw his earlier pleas. See Lopez v. State, 536 So.2d 226 (Fla.1988); Panno v. State, 517 So.2d 129 (Fla. 4th DCA 1987), rev. denied, 525 So.2d 880 (Fla.1988). We also reject appellant’s claim that the habitual offender statute is unconstitutional. However, we agree with appellant that the trial court failed to make the findings required under the habitual offender statute. We also agree, as conceded by the state, that the court’s written sentence did not conform to its oral pronouncement. See State v. Ross, 447 So.2d 1380 (Fla. 4th DCA), rev. denied, 456 So.2d 1182 (Fla.1984).
Accordingly, we affirm appellant’s convictions but remand for resentencing with directions that any sentence imposed conform to, and not exceed, the oral sentences announced at the prior sentencing hearing, and that specific findings be made on the record should the trial court again consider adjudicating the appellant an habitual offender.
ANSTEAD and STONE, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.